Appeal and cross appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered July 25, 2006 in a personal injury action. The order, among other things, denied plaintiffs’ motion for an order setting aside the verdict with respect to defendants Jason M. Hazard and Ford Motor Credit Company, granting judgment as a matter of law against them and directing the apportionment of liability at the trial on damages.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Hurlbutt, Green and Pine, JJ.